DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, corresponding claims  1 – 14 in the reply filed on October 13, 2022 is acknowledged.
The applicant elects without traverse of Species I, corresponding claims  1 – 14, based on election of the applicant; the examiner verified claims 1 – 14, carefully and determined that claims 1 – 5, 7 – 12 and 14 reads on the Species I that the applicant elected. Examiner believes claims 6 and 13, are represented different species (e.g. an optical modulation device that modulates the light emitted from the emission end of the first optical function device (claim 6 read on Figure 12) and the casing accommodates the first optical non-reciprocal device and the second optical non-reciprocal device (claim 13 read on Figure 8) where are not considered by the examiner because is a considered a different species.

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on March 03, 2020 and March 24, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 5 and 7 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koren et al. (US 2004/0032646).


    PNG
    media_image1.png
    147
    439
    media_image1.png
    Greyscale


Regarding claim 1, Koren disclose an optical module comprising:
a first optical function device (see Figure 4, Character 34 and paragraph [0088]) that has an emission end and emits a light from the emission end (see paragraphs [0010 and 0088]); 
a second optical function device (see Figure 4, Character 44, the reference called “combined amplifier-modulator or CAM”, Abstract and paragraphs [0089 – 0090]) that has an entry end and an emission end, amplifies the light entering the entry end, and emits the amplified light from the emission end, wherein the light is emitted from the emission end of the first optical function device (see Figure 4, Character 34)  and enters the entry end; 
a first optical non-reciprocal device (see Figure 4, Character 40, the reference called “Isolator” and paragraph [0089]) that is arranged between the emission end of the first optical function device (see Figure 4, Character 34)  and the entry end of the second optical function device (see Figure 4, Character 44), transmits a light in a first direction (see Figure 4) from the emission end of the first optical function device (see Figure 4, Character 34)  toward the entry end of the second optical function device (see Figure 4, Character 44), and blocks or attenuates (see paragraph [0089]) a light in a second direction (see Figure 4) that is a direction opposite to the first direction (see Figure 4); and 
a second optical non-reciprocal device (see Figure 4, character 72, the reference called “Isolator” and paragraph [0103]) that is arranged on the emission end side of the second optical function device (see Figure 4, Character 44), transmits a light in a third direction (see Figure 4) outward from the emission end of the second optical function device (see Figure 4, Character 44), and blocks or attenuates a light (see paragraph [0103]) in a fourth direction (see Figure 4) that is a direction opposite to the third direction (see Figure 4).

Regarding claim 2, Koren disclose an optical fiber (see Figure 4, Character 48 and paragraph [0103]) optically connected to the emission end of the second optical function device (see Figure 4, Character 44).

Regarding claims 4 and 5, Koren disclose the first optical function device (see Figure 4, Character 34) is a light emitting device and/or is a semiconductor laser (see paragraph [0088]).

Regarding claim 7, Koren disclose the second optical function device (see Figure 4, Character 44) is a semiconductor optical amplifier (see Abstract and paragraph [0010 and 0089]).

Regarding claim 8, Koren disclose the first optical non-reciprocal device (see Figure 4, Character 40) is a first optical isolator (see paragraph [0089]), and
wherein the second optical non-reciprocal device (see Figure 4, Character 72) is a second optical isolator (see paragraph [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (US 2004/0032646) in view of Sakane et al. (US 2004/0047021).


    PNG
    media_image2.png
    177
    324
    media_image2.png
    Greyscale


Regarding claim 3, Koren discloses the claimed invention except for the optical fiber is a polarization maintaining optical fiber or a single-mode optical fiber.  Sakane  teaches a the optical fiber is a polarization maintaining optical fiber (see Figure 4, character 50).  However, it is well known in the art to modify the optical fiber is a polarization maintaining optical fiber as discloses by Sakane in (Figure 4 and paragraph [0089]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the optical fiber is a polarization maintaining optical fiber as suggested by Sakane to the device of Koren, in order to maintaining the plane of polarization of the beam.

Regarding claim 12, Koren discloses the claimed invention except for a casing that accommodates the first optical function device and the second optical function device, wherein the casing has a casing that accommodates at least the first optical non-reciprocal device.  Sakane teaches a casing (see Figure 4, character 29 (include base (30) and cover (31))).  However, it is well known in the art to apply and/or modify the casing as discloses by Sakane in (see Figure 4 and paragraph [0076]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known casing as suggested by Sakane to the device of Koren, in order to protect from the environment (e.g. temperature, dust, humidity, etc.).


Claims 9 – 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (US 2004/0032646).

Regarding claim 9 – 11, Koren discloses the claimed invention except for the first optical isolator has isolation that is higher than or equal to 20 dB and the second optical isolator has isolation that is higher than or equal to 15 dB or the second optical isolator has isolation that is higher than or equal to 30 dB.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the first optical isolator has isolation that is higher than or equal to 20 dB and the second optical isolator has isolation that is higher than or equal to 15 dB or the second optical isolator has isolation that is higher than or equal to 30 dB as suggested to the device of Koren, in order to provide the desired spectral line width of the laser light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of first optical isolator has isolation and second optical isolator has isolation it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the first optical isolator has isolation that is higher than or equal to 20 dB and the second optical isolator has isolation that is higher than or equal to 15 dB or the second optical isolator has isolation that is higher than or equal to 30 dB] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the first optical isolator has isolation that is higher than or equal to 20 dB and the second optical isolator has isolation that is higher than or equal to 15 dB or the second optical isolator has isolation that is higher than or equal to 30 dB] or upon another variable recited in a claim, the Applicant must show that the chosen [the first optical isolator has isolation that is higher than or equal to 20 dB and the second optical isolator has isolation that is higher than or equal to 15 dB or the second optical isolator has isolation that is higher than or equal to 30 dB] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 14, Koren discloses the claimed invention except for the casing accommodates the first optical non-reciprocal device, the optical module further comprising another casing that accommodates the second optical non-reciprocal device.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the another casing that accommodates the second optical non-reciprocal device as suggested to the device of Koren, in order to protect from the environment (e.g. temperature, dust, humidity, etc.), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        
/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828